Citation Nr: 1635580	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-35 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for neuropathy (meralgia paresthetica and radiculopathy) of the right lower extremity.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 until his retirement in November 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, these matters were remanded (by a Veterans Law Judge other than the undersigned) for additional development.  The case is now assigned to the undersigned.

The March 2014 Board decision also addressed the issues of service connection for a psychosis for purposes of eligibility for treatment under 38 U.S.C.A. § 1702, and service connection for a psychiatric disability, a bladder, a disability manifested by sweating, bilateral upper extremity neuropathy, and left lower extremity neuropathy, resolving the appeals in these matters.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for right lower extremity neuropathy and hypertension.  He has established service connection for diabetes mellitus with erectile dysfunction.  A outpatient treatment records show that in June 2008 his blood pressure was 155/95 and in October 2008 it was 147/76; on the more recent occasion it was noted that elevated blood pressure was not characteristic for the Veteran.  On February 2011 VA diabetes mellitus examination, it was noted that hypertension was diagnosed in 2008. and that the Veteran was on medication for it.  

On June 2014 VA hypertension examination it was noted that the Veteran had a code for a diagnosis of hypertension listed in his VA medical records, but that based on the multiple blood pressure readings in the records, there was no evidence to support such diagnosis.  The examiner observed when the Veteran's primary care provider added hypertension to the Veteran's list of diagnoses in October 2013, his blood pressure on that date was 131/80.  The Veteran indicated that he was put on medication for hypertension to protect his kidneys since he had diabetes.  The examiner noted that the Veteran's VA laboratory studies did not show any current evidence for a diagnosis of kidney/renal disease.  He commented that the Veteran's records do not include evidence supporting a clinical diagnosis of hypertension.

Regarding the claim of service connection for left lower extremity neuropathy, VA outpatient treatment records show that in June 2009, the Veteran complained of pain on the lateral aspect of the right thigh.  The assessment was possible axonal neuropathy of the right leg.  In September 2009, he stated that a private electromyogram (EMG)/nerve conduction study (NCS) had shown irritation of one of the right leg superficial sensory nerves.  On February 2011 VA diabetes mellitus examination, meralgia paresthetica and right lower extremity radiculopathy were diagnosed; the examiner opined that they were less likely than not secondary to diabetes.

On June 2014 VA peripheral nerves examination, the Veteran stated that he had had a burning/sense of numbness in his right foot for a year or two; it was noted that he had a diagnosis of meralgia paresthetica.  The examiner stated that the Veteran's private neurosurgeon (Dr. Harry Friedman) diagnosed diabetic peripheral neuropathy and herniated nucleus pulposus L2-3 following a lumbar myelogram in July 2013, and also observed that a June 2013 EMG by Dr. Friedman found the Veteran had mild right lower extremity peripheral neuropathy.  He opined that it was less likely than not that the Veteran's right lower extremity meralgia paresthetica and radiculopathy were caused or aggravated by diabetes mellitus.  He added that Dr. Friedman's records provided evidence for peripheral neuropathy that was as likely as not caused or aggravated by diabetes mellitus.  

All of the Veteran's pertinent VA treatment records do not appear to be associated with the record.  Furthermore, records of his treatment by Dr. Friedman are also not in the record before the Board (Dr. Friedman's records noted to have been reviewed by the June 2014 examiner are not found therein.).  As such record appear pertinent to the matters at hand, they must be secured.
Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment he has received for hypertension and right lower extremity neuropathy since 2008, and to submit authorizations for VA to secure complete records from all private providers, to specifically include Dr. Friedman.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified (in particular the records from Dr. Friedman that were reviewed by the June 2014 examiner).  

2.  After the development ordered above is completed, the AOJ should arrange for the record to be returned to the June 2014 VA examiner (or forwarded to another appropriate physician) for review and advisory medical opinions regarding the existence and likely etiology of the claimed hypertension, and the etiology of the right lower extremity neuropathy that is diagnosed.  Upon review of the record, the consulting physician should provide opinions that respond to the following:

(a) Is the Veteran shown to have a diagnosis of hypertension?  If he is not, the rationale should reconcile such conclusion with the fact that the Veteran apparently is on prescribed medication for such disease.  

(b) If hypertension is found, is it as at least as likely as not (a 50% or greater probability) that it was caused or aggravated (the opinion must address aggravation) by his service-connected diabetes mellitus?  

(c) Please identify the likely etiology of the Veteran's diagnosed right lower extremity peripheral neuropathy.  Is it at least as likely as not (a 50% or greater probability) that it was caused or aggravated by his service-connected diabetes?

The examiner must include rationale with all opinions.  

3.  The AOJ should then review the record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

